FOURTH DIVISION
                                 DOYLE, P. J.,
                             RAY and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   October 15, 2018




In the Court of Appeals of Georgia
 A18A1036. SCARBOROUGH v. KEMP.                                              DO-037

      DOYLE, Presiding Judge.

      Terry Scarborough, a land surveyor, was appointed by Governor Sonny Perdue

to help resolve a long-running boundary line dispute between Bibb County and

Monroe County, which dispute remains pending before Secretary of State Brian

Kemp.1 In this appeal, Scarborough, appearing pro se, challenges an order entered by

the Superior Court of Fayette County granting the Secretary’s emergency petition for

declaratory judgment enforcing an administrative subpoena issued by the Secretary

to secure Scarborough’s participation in the final hearing in the boundary-dispute

proceeding. Scarborough contends that the superior court erred because the Secretary

      1
        See OCGA § 36-3-24 (providing for a hearing before the Secretary of State
to “determine from the law and evidence the true boundary line in dispute between
the respective counties”).
lacks subpoena power, and Scarborough does not wish to be “plac[ed] . . . on trial.”2

Because Georgia statutory and case law give the Secretary “broad and undirected

discretion” to establish a procedure to resolve boundary disputes between counties,3

we affirm.

        The underlying boundary dispute dates back to 2005 and has been twice

addressed by the Supreme Court of Georgia.4 As summarized in those cases, the

factual background is undisputed:

        In 2005, Governor Sonny Perdue appointed land surveyor Terry
        Scarborough to identify the boundary between the counties, pursuant to
        a statutory process for settling boundary disputes first established in the



        2
        The argument in Scarborough’s appellate brief is wide-ranging and difficult
to parse as it relates to the order from which he appealed. We have endeavored to
address the merits of his argument properly made as to the order at issue. See
generally Howard v. State, 340 Ga. App. 133, 139 (3) (a) (796 SE2d 757) (2017)
(“[U]nder the rules of this Court, an appellant must support enumerations of error
with argument and citation of authority.”); Bryant v. BMC of Ga., 188 Ga. App. 124,
125 (372 SE2d 280) (1988) (“This [C]ourt has no jurisdiction to consider grounds
which . . . are not enumerated as error according to OCGA § 5-6-40.”) (punctuation
omitted).
        3
            Kemp v. Monroe County, 298 Ga. 67, 71 (2) (779 SE2d 330) (2015) (“Kemp
II”).
        4
        See id. at 67; Bibb County v. Monroe County, 294 Ga. 730 (755 SE2d 760)
(2014) (“Kemp I”).

                                            2
1880s.5 In April 2008, after receiving formal authorization to proceed
from the Secretary of State . . . , Scarborough conducted his survey work
and submitted his final survey and plat to the Secretary on March 27,
2009, delineating what he concluded was the true boundary line
separating Monroe County and Bibb County. Bibb County filed
exceptions to the final survey with the Secretary, disputing
Scarborough’s conclusion as to the location of the northernmost
terminating point of the boundary line. Monroe County responded,
defending the survey, whereupon the Secretary referred the matter to the
Office of State Administrative Hearings [(“OSAH”)] for appointment of
a Special Assistant Administrative Law Judge (“SAALJ”) to hear
evidence and make a recommendation. After a three-day evidentiary
hearing in February and March 2011, the SAALJ recommended
accepting the survey. The Secretary then held oral argument and
conducted a site visit to the area along the Ocmulgee River
encompassing both the terminating point identified in the Scarborough
survey and the alternative terminating point argued for by Bibb County.
On August 23, 2011, the Secretary issued a final determination, rejecting
the Scarborough survey, thus leaving the boundary line undetermined.
Scarborough subsequently offered addendum evidence in an effort to
explain his conclusions but the Secretary refused to consider this
evidence. Monroe County then filed a petition for mandamus, asserting
that the Secretary had exceeded his authority in refusing to accept the
Scarborough survey and failing to establish a definitive boundary line.
Following a hearing, the superior court issued its final order, granting


5
    See OCGA § 36-3-20 et seq.

                                   3
      the mandamus petition and directing the Secretary to record the
      Scarborough survey and plat, thereby establishing the boundary between
      Monroe County and Bibb County as that identified by Scarborough.6


      This ruling was appealed by the Secretary and Bibb County, and the Supreme

Court reversed, explaining that the Superior Court was “not authorized to direct the

Secretary to accept and record a particular boundary line.”7

      On remand, the Secretary informed the parties and the superior court of his

intent to hold a hearing allowing additional evidence from Scarborough and a

response from the parties. After a dispute, the trial court entered an order

      prohibiting the Secretary from holding an additional hearing and
      considering new evidence and also finding that the Secretary’s prior
      decision not to consider the addendum evidence was a gross abuse
      of discretion. These conclusions were followed by the trial court’s
      direction that the Secretary “not . . . allow the Counties to submit
      additional evidence or hold an evidentiary hearing before deciding the
      true boundary line between Bibb County and Monroe County.”8




      6
          (Punctuation and citation omitted.) Kemp II, 298 Ga. at 68-69.
      7
          Id. at 69.
      8
          Id.

                                           4
      A second appeal followed, and the Supreme Court again reversed. In so doing,

it emphasized that

      while OCGA § 36-3-20 et seq. provides counties a clear legal right to a
      process that results in a definitive determination of a disputed boundary
      line, . . . the statutory process does not grant counties the right to a
      “particular process by which the Secretary is to receive evidence and
      reach a decision, as these matters fall within the Secretary’s discretion.”9


Therefore, the Court ruled that the Secretary was authorized to hold an additional

hearing and consider new evidence before reaching a final decision.10

      On remand and leading up to this case, the Secretary held a status conference

and, at Scarborough’s request, scheduled a special hearing to hear additional evidence

from Scarborough supporting his survey. Scarborough was permitted to do so without

examination by counsel from either county, so the Secretary nevertheless informed

him that he would be required to appear at the final evidentiary hearing to serve as a

witness. Thereafter, the Secretary notified the parties as well as Scarborough that a

final hearing would be held in December 2016 under the rules of procedure of OSAH.




      9
          (Punctuation omitted.) Id. at 70 (1), quoting Kemp I, 294 Ga. at 738 (2).
      10
           Id. at 72 (2).

                                           5
Pursuant to those rules,11 Bibb County served a subpoena to secure Scarborough’s

presence as a witness at the hearing; Scarborough moved to quash the subpoena, and

the Secretary denied the motion and issued his own subpoena ordering Scarborough

to appear as a witness at the hearing.

       Due to Scarborough’s continued resistance to comply with subpoenas to appear

at the final hearing, the Secretary filed an “Emergency Petition for Declaratory

Judgment on Enforcement of an Administrative Subpoena.” Following a hearing, the

superior court granted the petition, and Scarborough now appeals.

       Scarborough challenges the Secretary’s subpoena power and essentially argues

that he should not be compelled to appear at the final hearing to testify and defend the

survey he has already submitted. We review the issues presented de novo because it

involves a question of law.12

       As noted above, the General Assembly has provided a statutory scheme for

resolving county boundary-line disputes. First, “[w]hen the boundary line between



       11
       See Ga. Comp. R. & Regs. r. 616-1-2-.19 (providing for the issuance of
subpoenas in administrative proceedings).
       12
         See Barrow v. Dunn, 344 Ga. App. 747, 749 (812 SE2d 63) (2018) (“[T]he
interpretation of a statute or regulation is a question of law and, thus, is . . . reviewed
de novo on appeal.”).

                                            6
two or more counties is in dispute and the grand jury of either county presents that the

boundary line needs to be marked out and defined,” the presentment is made to the

Governor.13 Then, “[t]he Governor shall appoint some suitable and competent land

surveyor, who shall not reside in either county, to survey, . . . and define the boundary

line in dispute and to return the survey with plat to the Secretary of State’s office to

be recorded in a book to be kept for that purpose.”14 If a county disputes the

surveyor’s result, the county can file a timely protest to the Secretary.15 After

providing notice to the counties, the Secretary, upon holding a hearing, “shall

determine from the law and evidence the true boundary line in dispute between the

respective counties.”16

      The procedural scheme for these disputes was explained in Kemp II:

      In enacting the provisions related to county boundary-line disputes, the
      legislature did not contemplate a lawsuit between the counties, thereby
      imposing upon such proceedings the rules and requirements applicable
      in judicial proceedings. Instead, the legislature devised a means by


      13
           OCGA § 36-3-20.
      14
           Id.
      15
           See OCGA § 36-3-23.
      16
           OCGA § 36-3-24.

                                           7
      which the State can delineate, ascertain, and make certain the boundaries
      between counties which are its political subdivisions. . . . The language
      of the statutes creating the scheme for determining county boundary
      lines, however, prescribes no particular process but confers upon the
      Secretary the broad and undirected discretion to “determine from the
      law and evidence the true boundary line in dispute between the
      respective counties.”17 Thus, while the Secretary, in his discretion, may
      incorporate some or all of the rules and processes found in judicial
      proceedings when making a determination under OCGA § 36-3-24 as to
      the true boundary line, . . . the Secretary is not constrained to do so. The
      Secretary, in fact, is not bound to any one process or even to follow the
      same process each time he is called upon to determine a true boundary
      line. Instead, the statutes grant the Secretary the freedom to determine
      in his discretion the particular process to be followed in each case.18


      In light of this broad statutory authority, the Secretary’s conduct of this case

falls well within his discretion to establish a procedure to resolve county boundary-

line disputes, including adopting the OSAH rules and invoking subpoena power

under those rules. Scarborough, as the appointed surveyor, is in a unique position to

edify the Secretary and the counties as to the result of his survey, and requiring him



      17
           OCGA § 36-3-24.
      18
           (Citations and punctuation omitted; emphasis supplied.) Kemp II, 298 Ga. at
71 (2).

                                           8
to appear as a witness at the final hearing is not beyond the Secretary’s authority

under OCGA § 36-3-24. Accordingly, the superior court did not err by entering a

declaratory judgment ordering Scarborough to comply with any subpoena issued

under that authority.

      Judgment affirmed. Ray and Mercier, JJ., concur.




                                        9